Citation Nr: 1501778	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-27 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for left wrist arthritis. 

2.  Entitlement to service connection for a left wrist disorder, to include left wrist arthritis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.  His military awards include the Combat Action Ribbon and the Purple Heart. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In January 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  

While the RO addressed the claim for service connection on the merits in the June 2010 rating decision, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the issues on appeal have been characterized as reflected on the title page.

In light of the evidence of record, including the Veteran's January 2014 testimony, the Board has characterized the reopened claim for service connection as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder contains additional medical evidence that was considered by the RO in the statement of the case (SOC).  Therefore, the Board's consideration of this evidence will not result in prejudice to the Veteran.  The Virtual VA e-folder also includes a transcript of the January 2014 hearing.  The VBMS e-folder does not contain any documents.  

The issue of entitlement to service connection for a left wrist disorder, to include left wrist arthritis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO denied service connection for left wrist arthritis.  Although notified of the denial in a March 2004 letter, the Veteran did not initiate an appeal.  

2.  Evidence associated with the claims file since the March 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for left wrist arthritis and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's March 2004 rating decision denying service connection for left wrist arthritis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

2.  As pertinent evidence received since the March 2004 denial is new and material, the criteria for reopening the claim for service connection for left wrist arthritis are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable disposition of the request to reopen the claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Analysis

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In November 2003, the Veteran filed a claim for service connection for a left wrist disorder.  In the March 2004 rating decision, the RO denied service connection for left wrist arthritis, finding that service treatment records did not show any complaints, treatment, or diagnosis of arthritis of the left wrist; private treatment records showed a diagnosis of left wrist arthritis; and the VA examination showed that the Veteran's severe left wrist arthritis was most likely consistent with psoriasis.  

Although notified of the March 2004 rating decision by letter in March 2004, the Veteran did not initiate an appeal and the denial is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In addition, no new and material evidence was received within one year of the March 2004 rating decision.  See 38 C.F.R. § 3.156(b).

The Veteran sought to reopen his previously denied claim in September 2009.  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The evidence in March 2004 included the Veteran's service treatment records which reflect that a 3 inch scar on the left wrist was noted on enlistment examination in October 1974, but are otherwise negative for complaints regarding or treatment for the left wrist.  These records document a complaint of a right wrist wound which was not healing in June 1975.  Private treatment records associated with the claims file at the time of the March 2004 rating decision note that the Veteran reported being injured in a hand grenade explosion during service, but do not indicate whether this reported injury affected the left wrist.  

Since filing his request to reopen the claim for service connection, the Veteran has asserted that he suffered a left wrist injury when a grenade blast shattered the hand guard for his M-16 (while his hand was on it), which ripped the skin on his middle finger and cut  his wrist.  He also submitted a January 2011 letter from his platoon commander corroborating his reported in-service injury. 

As the Veteran is a recipient of the Combat Action Ribbon and the Purple Heart, his reports of suffering an injury to the left wrist as a result of a grenade blast are deemed credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This evidence of an in-service injury, specific to the left wrist, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim; therefore, it is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim for service connection for left wrist arthritis is reopened.  


REMAND

Remand is required to obtain outstanding medical evidence and to afford the Veteran a new VA examination regarding his claim. Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left wrist.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for:

(1) records from the Iowa City VA Healthcare System, to include the Waterloo Community Based Outpatient Clinic (CBOC), dated since February 2012; 

(2) records from Dr. P., as identified during the January 2014 hearing, and;

(3) records from Dr. D., as identified during the January 2014 hearing.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file/e-folder, afford the Veteran a new VA examination to determine the etiology of his left wrist disorder.  

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify any current left wrist disorders, to include arthritis.  With regard to each identified disorder, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service, to include being injured as a result of a grenade blast.  The examiner is advised that the Veteran is presumed to have suffered this in-service injury, as he has described.    

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In his October 1974 Report of Medical History at enlistment, the Veteran denied having or ever having had swollen or painful joints; arthritis, rheumatism, or bursitis; or a bone, joint, or other deformity.   

* On enlistment examination in October 1974, clinical evaluation of the upper extremities was normal.  A 3 inch scar was noted on the left wrist.  

* The record reflects that the Veteran was awarded the Purple Heart Medal for a wound received in action against the enemy in May 1975.  

* In June 1975, the Veteran complained of wounds on his right wrist and thumb not healing for two weeks.  

* On separation examination in October 1976, clinical evaluation of the upper extremities was normal.  A 2 inch scar was noted on the right wrist.  

* A November 1997 record from the Mayo Clinic reflects that the Veteran complained of left wrist swelling and described numbness in both upper extremities since a back injury in the late 1980s, with left hand pain and mild numbness persisting.  The Veteran described an insidiously progressive swelling on the dorsum of the left hand for the past few years.  The impression was left hand swelling and the Veteran was to be evaluated in the hand clinic.  

* In November 1997, the Veteran was evaluated in the Mayo Clinic hand clinic by Dr. P.C.A. for left wrist pain and swelling.  He reported that the relevant history went back about 10 years, at which time the Veteran was lifting a freezer at work and felt a pop in his upper back and, about the same time, started to notice numbness in both arms.  The Veteran reported that his back condition returned to more or less normal after about a year and his arm numbness also improved, except for the left wrist and hand, which had continued to be weak and painful.  About a year or two after the back injury, the Veteran had a bone scan and X-rays of the left wrist, both of which were reportedly abnormal.  The Veteran reported having electrical studies to see whether he had carpal tunnel syndrome, which were reportedly normal.  The record reports that, in April 1997, the Veteran saw an arthritis specialist who did a series of blood tests which were reportedly unremarkable, and a May 1997 wrist biopsy which was reportedly consistent with amyloidosis.  A rather extensive work-up followed, which was reportedly negative for amyloidosis but raised other issues of eosinophilia and a possible bleeding disorder.  The Veteran reported that he had been told in the past that he might have psoriasis.  He also reported being injured in a hand grenade explosion during service and indicated that he had some shrapnel removed from his leg a few years earlier.  

* Dr. P.C.A.'s impression was left wrist pain and swelling.  Dr. P.C.A. reported that he had reviewed the outside and Mayo Clinic medical records, laboratory studies, and X-rays.  He commented that the Veteran had a very interesting picture of multiple exostosis in the carpal bones on the left involving the scaphotrapezial, scapholunate, and lunotriquetral joints particularly, and the joint spaces seemed to otherwise be fairly well preserved.  Some cysts in the carpal bones were also noted.  Dr. P.C.A. opined that this was an unusual picture, not really consistent with post-traumatic or the usual type of degenerative arthritis, nor was it consistent with rheumatoid arthritis or what would be commonly seen with psoriatic arthritis.  He commented that the question had been raised as to whether this could be a low-grade infectious process, which he thought would be unusual, although he did not know that it had been previously assessed, so it would not be unreasonable to obtain serologies to evaluate this possibility.  He added that, if that differential diagnosis was ruled out, a formal open synovial biopsy might be necessary.  His impression also included possible carpal tunnel syndrome, psoriasis, and eosinophilia.  He commented that it was possible that the Veteran's condition could be a reflection of psoriatic arthritis, although he doubted this.  In regard to eosinophilia, he noted that this might be related to an infectious etiology of the Veteran's wrist.  His final diagnoses were left wrist arthritis, possible left carpal tunnel syndrome, psoriatic arthritis, and eosinophilia.  

* The November 1997 X-ray report shows a deformity of the distal left radius which might be post-traumatic.  The radiologist reported that imaging findings were nonspecific, with features of both a productive and inflammatory process.  Diagnostic possibilities were reported as including a rheumatoid variant or secondary degenerative arthritis.  The radiologist added that a chronic infectious process could also have this appearance.  

* A December 1997 letter from Dr. R.K.P. at the Mayo Clinic reports that the final diagnoses included indeterminate swelling of the left hand, eosinophilia, no evidence of any amyloid, and no evidence of a hemorrhagic diatheses.   

* A subsequent December 1997 record from Dr. P.C.A. reports that the fungal serologies had come back negative.  The Veteran was to undergo open synovial biopsy for his left wrist pain and swelling.  

* In December 1997, the Veteran underwent debridement of left wrist osteophytes, performed by Dr. P.C.A.  The operative report notes that there was a moderate degree of synovitis.  There were large dorsal osteophytes on the scaphoid and radius which were excised.  There appeared to be a general capsular fibrosis.  

* A record following the surgery reports that the one of the fungal cultures was growing Candida and one of the bacterial cultures was growing Propionibacterium in the broth only.  Dr. P.C.A. reported that one of the initial concerns had been whether the Veteran might have a low-grade infectious synovitis, as opposed to a monarticular representation of psoriatic arthritis, a consideration which he still believed was operative.  He added that it was also possible that the two organisms might represent contaminants but, given that there were two different organisms, this would require two different episodes of contamination.  He consulted an infectious disease physician.  The final diagnosis was right wrist arthritis of unknown etiology [this appears to be a typographical error, as the Veteran was being treated in regard to his left wrist].  

* In a December 1997 letter, Dr. P.C.A. wrote that the Veteran had returned for follow-up of his left wrist arthritis.  Cultures of his wrist had grown both Propionibacterium and Candida.  The Veteran was evaluated by an infectious disease consultant, and the physicians' combined opinion was that he should be treated as if he had septic arthritis due to a low grade organism.  

* In his November 2003 claim, the Veteran reported that his left wrist disability began around December 1995.  

* On VA examination in February 2004, X-ray of the left wrist showed some severe arthritic changes with erosions read by the radiologist to be consistent with either rheumatoid arthritis or psoriatic arthritis.  The VA examiner's impression included unremarkable right wrist examination, psoriasis, and severe arthritis of the right wrist most likely consistent with psoriasis [this appears to be a typographical error, as the examiner was presumably referring to the left wrist in light of the impression of an unremarkable right wrist examination and an unremarkable right wrist X-ray].  The examiner opined that it was more likely than not that the degenerative changes of the left wrist were a complication of psoriasis.  The examiner noted that 16 to 30 percent of psoriatic patients will develop arthritis in only a few joints and about 5 percent would develop it in only the metacarpal region.   

* In a September 2009 statement, the Veteran reported that his left wrist problem started with a wound he received in service when a grenade blast shattered the hand guard for his M-16 (while his hand was on it), which ripped the skin on his middle finger and cut  his wrist.  He added that his wrist had bothered him for 30 years.  He reported that his physician in the 1980s thought he had arthritis and no treatment was given.  He reported that he was later sent to an arthritis specialist, who indicated that he believed the Veteran had a viral or low grade fungal infection.  An orthopedic surgeon then reportedly performed a biopsy which revealed amyloid.  He reported being sent to the Mayo Clinic, where he was told he did not have amyloidosis.  The Veteran indicated that the only trauma he remembered to his hand was the in-service injury, which involved an open wound for several hours before receiving medical attention.  

* In an April 2010 statement, the Veteran described his in-service injury and reported that his left wrist "arthritis" was from a low grade fungal infection which settled in the joint from the open wound and had been misdiagnosed for years as arthritis.  He reported that his wrist and hand were almost fused together from the infection.   

* On VA examination in May 2010, the Veteran reported suffering a left wrist injury in May 1975 when a grenade blew up in front of him and plastic from his shattered hand guard cut the volar aspect of the left wrist.  He denied any other injuries to the left hand or wrist.  He reported that he healed and started to get sore and "grow" in the 1980s.  Left wrist X-ray revealed severe degenerative changes which might be posttraumatic.  An X-ray addendum states that, given the prior history of synovitis and multiple biopsies, these most likely represented post-inflammatory and posttraumatic changes.  The VA examiner's diagnosis was arthritis.  

* The VA examiner noted that the left wrist X-ray showed extensive degenerative changes diffusely about the wrist/carpal and radio-ulnar carpal regions.  She commented that specialists typically do not do synovial biopsies when arthritis is post-traumatic in nature; they did them when infections and other unusual inflammatory processes are considered or involved.  The examiner discussed the case with a rheumatologist, who did not feel the X-rays were consistent with post-traumatic arthritis.  Rather, the X-rays were determined to be more consistent with a post-inflammatory arthritis, either infectious or other causes of joint inflammation.  He also felt that the organisms which grew out of the cultures from the Mayo Clinic were due to contamination and commented that both Candida and skin bacteria (propriobacterium) were common culture contaminants.  She added that indolent septic arthritis is not typically caused by these two organisms.  The examiner, therefore, opined that it was less likely as not that the Veteran's left wrist condition was caused by or a result of his in-service injuries in May 1975.  She also provided a negative nexus opinion with regard to the Veteran's left hand scars, and commented that the Veteran's left wrist injury was not substantiated by record review or utilizing medical reasoning for etiology of the wrist arthritic condition.  

* In a June 2010 addendum, the VA examiner indicated that the Veteran's left wrist condition should be described as post-inflammatory arthritis.  

* The Veteran asserted in his January 2011 notice of disagreement (NOD) that the reference to being treated for a right wrist injury in his service treatment records was incorrect.  

* Post-service VA treatment records reflect findings of psoriasis and a fused left wrist.  

* In a July 2012 statement, the Veteran asserted that he had an open wound during service that introduced bacteria or fungi into the wrist joint and which went untreated for over 18 years as it was thought to be arthritis or psoriatic arthritis.  

* In his October 2012 VA Form 9, the Veteran asserted that the inflammatory process/fungal/bacterial infection that occurred that had caused his left wrist arthritis was caused from a low grade infection from the injury which occurred during service.  He reported that his physician had told him that the low grade infection had been in his system for several years due to the left wrist injury.  

* During the January 2014 hearing, the Veteran testified that he injured his left wrist in combat.  He indicated that Dr. P. thought that his left wrist condition was related to his in-service injury.      

In rendering the requested opinion, the examiner must consider the Veteran's assertion that his current left wrist disorder is the result of an infection from having an open wound as a result of his in-service injury.  The examiner is reminded that the Veteran's combat injury to the left wrist must be presumed to have been incurred as described.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


